DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant is reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 104.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: 
Regarding claim 1, the recitations of “intake,” “determine” and “provide” should instead read --intaking--, --determining--, and --providing-- to better define the elements a steps of a method claim.
Further regarding claim 1, the recitation of “continuous glucose monitor” in line 2 should instead read --continuous glucose monitor (CGM)-- to clarify what is meant by the recitation of “CGM” in line 4.
Regarding claim 10, the recitation of “increase” in line 2 should instead read --indicate--, and the claim should end with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, there is insufficient antecedent basis for the recitation of “the wearable” in line 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0020444 (“Lurie”) and US Patent Application Publication 2014/0221855 (“McCaffrey”).
Regarding claim 1, Lurie teaches [a] method, comprising: intake a datastream output of a … glucose monitor connected to a user (¶ 0096, blood glucose monitor; ¶¶s 0093 and 0094, providing data from the sensor to the smart device; ¶ 0056, continuous monitoring and feedback); determine a blood glucose state based on the datastream output (¶ 0128, treating and managing diabetes involves determining glucose state; Abstract, providing an alert based on a physiological threshold, the value relative to the threshold corresponding to a state); provide a tactile sensory alert to the user or to a caregiver of the CGM user (Abstract, notification via a vibrator; ¶ 0075, tactile vibration as feedback stimuli).
Lurie does not appear to explicitly teach the data being received from a continuous glucose monitor.
McCaffrey teaches a wearable biofeedback device (Fig. 1) as receiving data from a continuous blood glucose monitor (¶ 0047).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive data from a continuous blood glucose monitor in Lurie as in McCaffrey, for the purpose of making the continuous monitoring of Lurie more accurate and comprehensive with continuous data (McCaffrey: ¶ 0024, enabling real time monitoring and biofeedback). 

Claims 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie-McCaffrey in view of US Patent Application Publication 2016/0231815 (“Moussette”).
Regarding claims 2, 6, and 7, Lurie-McCaffrey teaches all the features with respect to claim 1, as outlined above. Lurie-McCaffrey does not appear to explicitly teach wherein the tactile sensory alert is provided via a plurality of haptic actuators, wherein the plurality of haptic actuators are arranged vertically and provide directionality based blood glucose alerts, wherein the directionality based blood glucose alerts further comprise alerts conveying both intensity and direction of blood glucose change
Moussette teaches using a plurality of haptic actuators arranged vertically to provide directional sensory alerts (Figs. 3 and 4, haptic actuators 116A-116G, ¶¶s 0023, 0032, 0033, 0039). 	Moussette teaches that the alerts can convey intensity and direction (direction, as above; ¶ 0039 describes frequency and intensity of haptic feedback as well).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the haptic stimulation methods of Moussette to the glucose monitoring of the combination, thereby providing direction and intensity information for glucose, for the purpose of providing additional information to the user (Moussette: ¶ 0039) through a user’s sense of touch (Moussette: ¶ 0002), which improves design considerations related to space for portable devices (Moussette: ¶ 0003 - the haptics able to be located on the band instead of the watch housing itself). Such would also have been obvious as the application of a known technique (the particular haptic stimulation and feedback methods of Moussette) to a known device ready for improvement (e.g. the wrist-worn smart device of Lourie) to yield predictable results (notifying the user of exceeded thresholds (Lurie: Abstract), providing information through sense of touch (Moussette: ¶ 0002), etc.).
Regarding claim 8, Lurie-McCaffrey-Moussette teaches all the features with respect to claim 6, as outlined above. Lurie-McCaffrey-Moussette further teaches wherein the sensory alert further comprises a biofeedback trainer, wherein the biofeedback trainer provides a biofeedback cue for the user (Lurie: ¶¶s 0030 and 0031, training for behavior-modification via biofeedback - also see Abstract, notifying enables the user to modify behavior; McCaffrey: Abstract, biofeedback device) that can serve to train and enhance their innate interoception of their blood glucose level (as above. However, note that this is written as a desired function that need not actually occur).
Regarding claim 9, Lurie-McCaffrey-Moussette teaches all the features with respect to claim 6, as outlined above. Lurie-McCaffrey-Moussette further teaches wherein the sensory alert further comprises blood glucose sensory augmentation by rerouting the datastream into a sensory signal through tactile input (Lourie: Abstract and ¶¶ 0030, 0031, and 0075, the tactile stimulus results in this augmentation when the physiological threshold is exceeded), wherein the user's brain picks up the tactile input which is integrated by the brain as a new sense that corresponds to blood glucose state (this is not a step of the method but merely a desired function).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie-McCaffrey in view of US Patent Application Publication 2016/0346501 (“Hooper”).
Regarding claims 3-5, Lurie-McCaffrey teaches all the features with respect to claim 1, as outlined above. Lurie-McCaffrey does not appear to explicitly teach wherein the tactile sensory alert is provided via a single haptic actuator, wherein the tactile sensory alert is provided by vibrating motors, or wherein the tactile sensory alert is provided by rotating mass motors.
Hooper teaches providing a tactile sensory alert via a single haptic actuator (Fig. 6b, ¶ 0066, linear actuator), vibrating motors (¶¶s 0055, 0063), or a rotating mass motor (Fig. 5a, ¶ 0064, using a rotating stroking arm). 	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any of the tactile sensor alert methods described in Hooper in the combination as the simple substitution of one known tactile sensory alerting arrangement (that of Lurie) for another (those of Hooper) with predictable results (Hooper: ¶ 0010, providing a tactile stimulus; ¶¶s 0080, 0091, raising a level of alertness).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie-McCaffrey-Moussette in view of US Patent Application Publication 2012/0215085 (“Werner”).
Regarding claim 10, Lurie-McCaffrey-Moussette teaches all the features with respect to claim 6, as outlined above. Lurie-McCaffrey-Moussette does not appear to explicitly teach wherein synchronized rising sensory alerts on one side of the wearable increase a moderate increase in blood glucose, and wherein synchronized dropping alerts on one side of the wearable indicate a significant decrease in blood glucose, and wherein a diagonal rising alert signifies a small increase in blood glucose, and wherein a diagonal dropping alert signifies a small decrease in blood glucose (although it does teach directional alerts). 
Werner teaches displaying steep glucose level changes as vertical up and down arrows, and moderate glucose level changes as diagonal up and down arrows (¶ 0020, Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the haptics of the combination reflect the arrows of Werner, for the purpose of indicating the degree of blood glucose level change (Werner: ¶ 0020), as already contemplated (Moussette: ¶ 0039, haptics reflecting frequency or intensity or duration, etc.).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791